Duckworth, Chief Justice.
The confession was sufficiently corroborated. Proof that the nude body of the lady whom the indictment alleges the accused murdered was found back of a coal pile in the basement of her home, which with a ruptured larynx, congestion of the head and neck, and evidence of strangulation with a thin material such a rope or tie, and evidence of an attempted rape, together with the finding of her clothes buried some distance from the house, was sufficient to prove the corpus delicti. The verdict of guilty was supported by the evidence, and the court did not err in overruling the motion for a new trial, which contained only the general grounds. Langston v. State, 151 Ga. 388 (106 S. E. 903); Jester v. State, 193 Ga. 202 (17 S. E. 2d, 736); McVeigh v. State, 205 Ga. 326 (53 S. E. 2d, 462).

Judgment affirmed.


All the Justices concur.